DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims 1-15 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 U.S.C. 101.  They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter.  As such, they fail to fall within a statutory category.  The system comprising “a system serving as a Mail Transport Agent (MTA)” (software); a web server having a processor programmed using hardware and/or software commands (software). The system as claimed fails the definition of a machine within the meaning of 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 110
Claim 1 recites the limitation "the MTA server" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the domain of a message’s destination address” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the destination domain” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the response to the text message” in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the IP address of the originating message” in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the processor of the MTA server” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the originating address” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation " the domain of a message’s destination address” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the destination domain” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the processor at the web server” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the IP address of the originating message” in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the originating address” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the data returned originating address” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the recipient destination” in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the analyzer” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "it” in line 2.  It is unclear what “it” represents in the claim. 
Claim 8 recites the limitation "the difference between the time” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the result of the analyzer” in line 1. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stewart (US Publication No. 2021/0314269 A1).
With respect to claim 5, Stewart teaches a system for identifying HTTP requests generated by user interaction with links embedded in emails from requests generated by automated processes comprising: a system serving as a Mail Transport Agent capable of receiving email messages for transmission to remote destinations (paragraph 0041 discloses application server 205 in conjunction with one or more servers (such as marketing servers or other devices) may send one or more electronic communication messages (e.g., emails 225) to one or more user devices 220); a web server capable of receiving HTTP requests at an internet address, coupled with a database of parameters and an analyzer that uses those parameters to make a determination as to whether the data returned associated with the HTTP request includes indicators that the HTTP request was not initiated by a server associated with the recipient destination (paragraph 0015; 0019; 0032; 0035; 0043 disclose receiving interaction data such as activity messages (clicking embedded links in the electronic communication message and  data store 210 storing mapping of source identifiers associated with activity messages to indicate the interaction messages coming from one or more IP addresses are the result of an automated email scanner (or some other automated security system) rather than the result of actual human interaction with the emails). 

With respect to claim 6, Stewart teaches wherein the indicators are in the HTTP records and include information identifying email clients at the recipient (paragraph 0043; 0051 disclose a list of known automated scanners in the data store).

With respect to claim 7, Stewart teaches wherein the analyzer measures time sequence of information it receives related to the HTTP request (paragraph 0019; 0030; 0031 disclose maintain a list of visitor activities that corresponds to a time window).

With respect to claim 8, Stewart teaches wherein the analyzer makes a determination that the HTTP request was not initiated by a server associated with the recipient destination using information related to the difference between the time of sending by the server, time of receiving the HTTP request information, and a minimum permitted difference parameter (paragraph 0015; 0019; 0032; 0035; 0043; 0048).

With respect to claim 9, Stewart teaches wherein the analyzer further determines if subsequent information is returned to the server that would indicate that the HTTP request was initiated by a server associated with the recipient destination (paragraph 0015; 0019; 0032; 0035; 0043).

With respect to claim 10, Stewart teaches wherein the result of the analyzer is retained in a report (paragraph 0015; 0019; 0032; 0035; 0043).

With respect to claim 11, Stewart teaches wherein the report is authenticatable (paragraph 0040; 0043).

With respect to claim 12, Stewart teaches wherein the report is made accessible to the message sender (paragraph 0015; 0019; 0032; 0035; 0043 disclose a list of known automated scanners in the data store).

With respect to claim 13, Stewart teaches wherein the analyzer matches an MX record in the database to verify if the click/IP is associated with the MX record in the database (paragraph 0015; 0019; 0032; 0035; 0043 disclose a list of known automated scanners in the data store).

With respect to claim 14, Stewart teaches wherein the analyzer further determines if there is an additional click/IP record at a different location and records the determination in a database associated with the analyzer (paragraph 0015; 0019; 0032; 0035; 0043 disclose a list of known automated scanners in the data store).

With respect to claim 15, Stewart teaches wherein the result of the analyzer is retained in a report (paragraph 0015; 0019; 0032; 0035; 0043 disclose a list of known automated scanners in the data store).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        

11/18/2022